Citation Nr: 9917227	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
left ankle fusion residuals, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1971 to December 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board remanded this case to the RO September 1996 
for further development, the case is now returned to the 
Board for adjudication.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left ankle and left ear hearing 
loss disabilities to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board observes that the veteran, in March 1993 and 
October 1993 statements raised the issues of service 
connection for a right ankle disorder, a left knee disorder, 
an ulcer disorder, a stomach disorder, a tonsil disorder, 
post-traumatic stress disorder (PTSD), and a headache 
disorder.  Although the Board previously noted these issues 
in its September 1996 remand, the RO has only adjudicated the 
issue of entitlement to service connection for PTSD and a 
notice of disagreement as to this issue is not of record.  
Absent a decision, notice of disagreement, statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction over these issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Board 
member cannot have jurisdiction of these issues.  38 C.F.R. § 
19.13 (1998).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, these issues are again referred 
to the RO for appropriate action.  Black v. Brown, 10 Vet. 
App. 279 (1997). 

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for a heart disorder is the subject of the attached REMAND.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of left ankle 
fusion have been shown to be manifested by decreased range of 
motion and weakness of the left ankle and subjective 
complaints of pain, swelling, and instability.

2.  The veteran's service-connected left ear hearing loss 
disability has been shown to manifested by a pure tone 
threshold average of 81.25 decibels with speech 
discrimination ability of 56 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for postoperative residuals of left ankle fusion have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5270, 5271 (1998).

2.  The criteria for a compensable rating for the service-
connected left ear hearing loss disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.383, 4.85, 4.86, 4.87 and Diagnostic Codes 
6100 (1998 and Amendment 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his left ankle or ear may be 
obtained, which have not already been requested by the VA or 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

I.  Left ankle

Service medical records reveal that the veteran was seen on 
occasion during service complaining of left ankle pain after 
falling from a horse.  He underwent an osteotomy of the left 
medial malleolus and excision of the osteochondritis 
dissecans of the talus.  At his October 1978 separation 
examination, the veteran experienced pain and stiffness in 
his left ankle, secondary to surgery and trauma.  At a May 
1983 VA examination, evaluation of the veteran's left ankle 
showed no limitation of motion, edema or tenderness.  X-ray 
study of the left ankle revealed a screw and metallic pin in 
the distal tibia, but no evidence of acute fracture or 
dislocation and no soft tissue swelling.  The diagnosis was 
ankle injury (examined, but none found).  

In September 1983, the RO granted service connection for 
status post operative left ankle injury under Diagnostic Code 
5299 and assigned a noncompensable evaluation.

At a September 1984 VA examination, the veteran complained of 
pain and instability of the left ankle, with frequent falling 
spells.  On evaluation, there were two surgical scars on the 
ankle which were slightly tender.  The veteran was unable to 
squat and walked with an antalgic gait.  The veteran reported 
that he had a screw in this ankle and the examiner noted that 
the veteran apparently had an ankle fusion.    The examiner 
reported that the dorsiflexion and plantar flexion were nil 
on the left and there was tenderness over the ankle.  The 
diagnosis was postoperative residuals of left ankle injury 
with fusion of the left ankle, retained screw and lack of 
flexion and extension.  The RO in a November 1984 rating 
decision, increased the veteran's disability evaluation to 20 
percent for postoperative residuals of left ankle fusion 
under Diagnostic Code 5271.

A March 1986 VA examination indicates that the veteran 
underwent repeat surgical procedures on the left ankle, to 
include fusion and removal of hardware, the last at a VA 
facility in 1985.  The diagnosis was left ankle fusion 
secondary to compound comminuted fracture with repeat 
surgeries.  The RO, in a May 1986 rating decision, continued 
the previous determination.

At a May 1989 VA examination, the veteran reported that he 
had multiple surgeries for his left ankle disability, which 
began in service.  On evaluation, there were two well-healed, 
non-tender scars on the left ankle.  Restriction of plantar 
flexion was 30 degrees before complaints of pain, and 
although he complained of pain on dorsiflexion, he was able 
to flex to 10 degrees.  Eversion and inversion were executed 
without difficulty.  The diagnosis was postoperative status 
residuals of fusion of the left ankle.  The RO, in a June 
1989 rating decision, continued the veteran's 20 percent 
disability evaluation for postoperative residuals of left 
ankle fusion. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
disability evaluation is warranted for moderate limitation of 
motion the ankle.  Marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1998).  The average normal 
range of dorsiflexion of the ankle is 0 to 20 degrees and the 
average normal range of plantar flexion of the ankle is from 
0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (1998).  

Ankylosis of the ankle in plantar flexion of less than 30 
degrees warrants a 20 percent disability evaluation.  A 30 
percent disability evaluation requires ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
disability evaluation is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1998).     

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  
The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

An October 1992 VA orthopedic evaluation indicates that the 
veteran reported that his lower extremities were injured by 
shrapnel in Vietnam.  On evaluation, it was noted that the 
veteran wore braces on his legs.  There was laxity with varus 
of the left ankle and x-rays studies revealed bilateral mild 
degenerative joint disease of the ankles.  The assessment was 
status post war injury, chronic left lower extremity weakness 
with left ankle instability.

At a September 1997 VA examination, the veteran reported 
receiving multiple injuries from a rocket grenade attack in 
Vietnam, to include injury to his left ankle.  He complained 
of pain and swelling in the left ankle as well as weakness 
and difficulty balancing in both lower extremities.  It was 
noted that he used leg braces and crutches for ambulation.  
On evaluation, when the veteran walked without braces with 
crutches, he held the left ankle at 75-80 degrees.  No 
swelling, instability, or deformity of the left ankle was 
noted.  Range of motion of the left ankle was passive 
dorsiflexion to 3 degrees, active plantar flexion to 39 
degrees, passive plantar flexion to 41 degrees.  There was an 
inability to evert and invert the left foot and there was 
weakness to dorsiflexion and plantar flexion of the left 
ankle.  The examiner opined that there was no evidence that 
the ankle had been ankylosed.  
X-ray evaluation of the left ankle reveal a device track in 
the distal tibia from previous pinning, no other abnormality 
was noted.  The diagnosis was remote injury to the left 
ankle, status post multiple surgeries with resulting chronic 
pain and occasional swelling, weakness and decreased range of 
motion.  The examiner remarked that the veteran did not have 
any ankylosing on physical evaluation, and that his 
disability is more than just confined to his left ankle and 
has to do with denervation changes in the lower extremities.  
The examiner noted that due to the veteran's balance and 
possible nervous disorders related to his lower extremities, 
it would be difficult for him to do any sort of manual labor.  
However, the examiner did not attribute this difficulty 
solely to the veteran's service-connected left ankle 
disorder.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's postoperative residuals of fusion of the left 
ankle have been shown to be manifested by well-healed 
surgical scar; limitation of motion, weakness; and subjective 
complaints of instability, swelling and pain.  The veteran 
advances on appeal that his post-operative left ankle 
disability is productive of significant physical impairment 
and warrants a higher evaluation.

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the 
veteran is certainly capable of providing evidence of 
symptomatology, i.e. giving way of the knee, a lay person is 
not generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet.App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet.App. 69, 74 (1995); Routen v. 
Brown, 10 Vet.App. 183 (1997).  The September 1997 VA 
examination of the left ankle indicates that the veteran 
complained of ankle pain and instability, but the clinical 
evaluation does not show any instability of his left ankle.  
Passive dorsiflexion was 3 degrees and active plantar flexion 
was 39 degrees, with passive to 41 degrees.  As the veteran 
complained of pain on use, and the examiner noted that the 
veteran had weakness in his left ankle and relied on crutches 
and braces for ambulation, the Board finds that the 20 
percent evaluation under Diagnostic Code 5271 for marked 
limitation of motion is the applicable evaluation.  The Board 
observes that a 20 percent evaluation is the maximum 
evaluation available under limitation of motion of the ankle, 
Diagnostic Code 5271.  

As noted previously, the next higher evaluation, 30 percent, 
requires ankylosis of the ankle in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
During the September 1997 VA examination, the veteran was 
unable to evert or invert his left ankle. While the veteran's 
dorsiflexion and plantar flexion are limited, he still has 
the ability to flex, thus, they are not ankylosed in the 
manner set forth by the regulations.  Moreover, the examiner 
specifically stated that there was no evidence of ankylosis 
on examination.  Therefore, the Board concludes that the 
evidence is against the veteran's claim for an increased 
evaluation in excess of the current 20 percent evaluation for 
postoperative residuals of left ankle fusion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 
(1998).

Finally, the Board notes that possible nerve disorder in the 
lower extremities saphenous nerve neuralgia was noted in 
recent VA examinations.  This is a separate issue from the 
veteran's left ankle disability.  Service connection for a 
nerve disorder of the lower extremities has not been claimed 
or established.

II.  Left ear

Service medical records show that in an October 1975 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
35
60
75

Speech discrimination was 92 percent in the left ear.  The 
impression was unilateral sensorineural hearing loss in the 
left ear.  The veteran was place on an H-2 profile.

At his October 1978 separation examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
65
X
90

The examiner noted that the veteran had hearing loss of the 
left ear.

At a May 1983 VA audiologic examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
70
85
95

Speech discrimination was 90 percent in the left ear.  The 
diagnoses included moderate to profound mixed type hearing 
loss of the left ear and mild mixed type hearing loss of the 
right ear.  The RO, in a September 1983 rating decision, 
granted a 10 percent disability evaluation for hearing loss 
of the left ear.

In a September 1984 VA audio examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
4000
LEFT
20
25
35
X

Speech discrimination was 92 percent in the left ear.  It was 
noted that the pure tone thresholds were obtained using the 
Stenger procedure and represented the best assessment of the 
veteran's organic hearing loss.  The impression was possible 
mild high frequency hearing loss on the left.  Thus, the RO 
in a November 1984 rating decision, decreased the veteran's 
10 percent disability evaluation for left ear hearing loss to 
a noncompensable evaluation. 

An April 1986 1984 VA audio examination revealed that the 
veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
LEFT
40
40
55
X

Speech discrimination was 48 percent in the left ear.  The 
assessment was moderate loss in the left ear to 1000 decibels 
gradually sloping to severe and profound hearing loss in the 
left ear in the 2000 to 8000 decibel ranges.  The RO, in the 
May 1986 rating decision, continued the veteran's 
noncompensable evaluation for left ear hearing loss.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 
18, 1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  
To evaluate the degree of disability from unilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. Part 4, including §§ 4.85, 4.86, and 
Diagnostic Codes 6100-6110 (1998).  

Additionally, 38 C.F.R. § 4.85 was recently revised, and 
stated that if impaired hearing is service-connected in only 
one ear, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, absent 
total bilateral deafness.  38 C.F.R. § 4.85(f) amended 1999).  
Consequently, if a claimant has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered as a Level I hearing impairment for 
purposes of computing the service-connected disability 
rating, unless the claimant is totally deaf in both ears.  
The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

In the instant case, the most recent VA audiometric 
evaluation in September 1998 revealed pure tone threshold 
average in the left ear of 81.25 and speech audiometry 
revealed speech recognition ability of 56 percent in the left 
ear. These audiologic results produce a numeric designation 
of "VIII" for the left ear.  Mechanical application of the 
numeric designations produces noncompensable disability 
evaluation for unilateral hearing loss.  38 C.F.R. Part 4 
Code 6100 (1998).  We conclude that the preponderance of the 
evidence is against the claim, and an increased evaluation is 
not warranted.  38 U.S.C.A. § 5107, Lendenmann, at 349.

To the extent the veteran has stated that he has decreased 
auditory acuity on the left, the testimony is credible.  
However, the evaluation is based on a mechanical application 
of the rating schedule.  The medical evidence is the most 
probative evidence of the degree of impairment.  The veteran 
has also reported that he experiences constant ringing in his 
ears.  The left ear hearing loss is a separate issue from 
tinnitus, or ringing in the ears.  Service connection for 
tinnitus has not been claimed or established, and is not 
compensable under regulations regarding hearing loss.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
left ear hearing loss.


ORDER

An increased evaluation for postoperative residuals of fusion 
of the left ankle is denied.  An increased (compensable) 
evaluation for left ear hearing loss is denied.


REMAND

As the Board noted in its September 1996 Remand, the 
documents of record indicate that the veteran submitted a 
timely notice of disagreement to the June 1993 rating 
decision which determined that new and material evidence had 
not been submitted to reopen the veteran's claim for 
entitlement to service connection for a heart disorder.  On 
remand, the RO, in a November 1998 rating decision again 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a heart disorder.  However, the Court, 
in a similar factual scenario, directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
issue is REMANDED to the RO for the following: 
 
The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
whether new and material evidence has 
been submitted to reopen his claim for 
service connection for a heart disorder.

If proper appellate procedures are met, the case should be 
certified to the Board for appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

